DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to papers filed June 07, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7-10 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Guelzow et al., (US 2005/0058578; hereinafter “Guelzow”) in view of Coulling et al., (US 2007/0031296; hereinafter “Coulling”).
As to claim 1, Guelzow teaches a system comprising: 
a process tube 3 and a carrier tray 4, wherein the process tube is configured to removably and securely fit in the carrier tray, 
wherein the process tube comprises: 
an annular ledge 13 extending laterally from the process tube and coaxial with a longitudinal axis running vertically through the process tube, the annular ledge comprising an upper surface, a lower surface, and an outer surface; 

an annular protrusion 14 extending laterally from the exterior of the process tube, at a location on the process tube below the annular ledge, the protrusion having an apex an upper slope, and a lower slope, wherein the angle (appears perpendicular along the longitudinal axis of the tube) of the upper slope on the protrusion relative to the longitudinal axis is steeper than the angle of the lower slope on the protrusion relative to the longitudinal axis (slight downward slant as shown in Fig. 3); 
a neck 12’ between the annular ledge and the protrusion; 
a body 10 below the protrusion; and 
a base 9 defining a bottom of the process tube. 
Note with respect to the claimed functional/process recitation that the process tube is “removably and securely fit into the carrier tray”, the examiner asserts that these process/functional recitations are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of before the connection of the tubes to the plate by molding they are in fact separate and the tubes are snapped in place, thereby meeting the functional process limitation of the tubes configured to “removably and securely fit” in the carrier tray.  In addition, making the tubes and the tray “separable” or “removable” is considered well known in the art, see Coulling.  
Coulling teaches a process tube 31 having a annular protrusion 37 extending laterally form the exterior of the tube, at a position below the annular ledge 36 (see Fig. 5) which creates a snap fit arrangement and ensure that each tube remains tightly in plate in the platform portion once the tube is inserted into the platform (see para [[0045] et seq.) Also see para [0046] of Coulling which states “[a]s an alternative to individual wells placed into an array of holes in a deck portion, strips or blocks of wells could be provided. This simplifies the assembly procedure in the event that the plate top portion is not formed of unitary construction. Forming the well into strips or blocks, as opposed to one array of say 96 wells or 384 wells filling the plate, offers a number of advantages. Firstly, it allows the user to choose the number of wells that they actually require for a particular investigation. In the case of a 96 well plate, 4.times.24 wells could be provided in 12.times.2 arrays. An example of such an array is shown in FIG. 7. It will be appreciated that a 3.times.8 array of 24 wells is also possible and that four of these arrays would also give 96 wells. Alternatively a 96 well plate could be formed from two 6.times.8 arrays or two 4.times.12 arrays. Similar divisions of a 384 well plate are possible.”  Thus, if not implicitly taught by Guelzow then it would have been obvious to configure the process tubes to be removably and securely fit in the carrier tray like that taught by Coulling since Coulling recognizes this provides the user to the ability to choose the number of wells they actually require for a particular investigation.  In addition, it is expected that having removable and hence “disposable” wells will lead to less contamination if the system is reused.   
Furthermore, see MPEP 2144.04 (V) (C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) wherein the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). Emphasis added.  Clearly, Coulling teaches a reason why it would be desirable to provide removable tubes in the process tray.
Lastly, the examiner believes any two elements may be “removably” attached given the right tool (i.e., cutting means). 
As to claim 2, Guelzow teaches the carrier tray comprises a shelf 4’ and a base 6, the shelf comprising a plurality of ports 15 through a top of the shelf, and the ports having an interior wall (see Fig. 5). 
Claim 7 is directed to a functional/process limitation that has not received patentable weight in this apparatus claims. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, as shown in Fig. 3 the received tube is securely fit into one of the ports of the carrier tray. 
As to claim 8, Guelzow teaches the lower surface of the annular ledge of the process tube rests on an exterior of the shelf top and the upper slope of the protrusion rests on a bottom edge of the interior wall of the port (see Fig. 3)
As to claim 9, Guelzow teaches a gap exists between the neck of the process tube and the interior wall of the port (see para [0058] et seq.). 
As to claim 10, is directed to a functional/process limitation that has not received patentable weight in this apparatus claims. Nevertheless, it is expected that the gap in Guelzow allows the process tube to tilt within the port of the carrier tray. 
Claims 3-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Guelzow and Coulling in further view of Clark (US 5,141,718; already of record).
As to claims 3 and 4, Guelzow teaches the holes 2’ can have varying cross-sections in the axial direction (see para [0017]). Guelzow also states the hole 2’ can have a different shape ([0049] et seq.) However, Guelzow does not explicitly disclose the ports are elliptical in shape (i.e., port with a length diameter that is larger than a width diameter).
Clark teaches the wells have a tear-drop shape (elliptical is defined in the claims as each port comprises a length diameter that is larger than a width diameter (see claim 4).  Clark teaches comprising a circular portion cross section 14 and a triangular section 16 formed from the two converging legs 18 and 20. The tear-drop shaped wells 12 comprise a preferred form of the wells of this invention since the well is free of sharp corners where liquid can stagnate, see Fig. 1.  
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in Guelzow the elliptical shape of the ports, like that taught by Clark, for the expected benefit that the elliptical shape of the port allows the tubes with room for the finger to enter the well for easy removal of the tubes.
As to claim 5, Guelzow teaches the protrusion of the process tube has a larger outside diameter than at least the width diameter of the port in the carrier tray (see Fig. 3). 
As to claim 6, Guelzow teaches the neck of the process tube has a smaller outside diameter than the length and width diameters of the port in the carrier tray (see Fig. 3). 
As to claim 11, Clark teaches the process tube further comprises a planar extension 56 extending laterally from the annular ledge, the extension providing a surface on which to mark the process tube.  Note the mark itself is not positively recited in the claims.   The claim merely requires a surface which is capable of receiving a mark.
Response to Arguments
Applicant's arguments filed June 07, 2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments that the tubes in Guelzow are “fixedly connected to the plate by directing molding them to the holes”, the examiner respectfully disagrees.   As discussed above, it noted that Guelzow teaches before the connection of the tubes to the plate by molding the tubes of Guelzow are in fact separate and the tubes are snapped in place thereby meeting the functional process limitation of the tubes configured to “removably and securely fit” in the carrier tray.  Moreover, making the tubes and the tray “separable” or “removable” is considered well known in the art, see Coulling.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798